Title: From George Washington to Major General Nathanael Greene, 9 February 1780
From: Washington, George
To: Greene, Nathanael


          
            Sir
            Head Quarters Morristown 9th Febry 1780
          
          The inclosed was transmitted me by the board of war, through the Baron Steuben, and returns requested agreeably thereto. You will be pleased to have them made out as soon as convenient, including the forage masters department on the same form. I am Sir Your obt hble sert
          
            Go: Washington
          
        